Citation Nr: 1730068	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-25 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for GERD.

2.  Entitlement to an initial compensable rating for headaches prior to March 30, 2016 and in excess of 10 percent thereafter.

3.  Entitlement to an initial rating for Meniere's disease in excess of 30 percent prior to March 30, 2016 and in excess of 60 percent thereafter.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active duty service from June 1975 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Board previously remanded this matter for additional development in August 2014.  The requested development has been completed, and the case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran's GERD has not been shown to have resulted in weight loss, hematemesis, anemia or severe impairment of health at any time during the appeal period.

2.  Throughout the appeal period, the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on average once a month; the Veteran's headaches did not result in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  Throughout the appeal period, Meniere's disease was manifested by hearing impairment with attacks of cerebellar gait occurring one to four times a month.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.20, 4.21, 4.113, 4.114, Diagnostic Code 7346 (2016).

2.  The criteria for a 10 percent rating, but no higher, for migraine headaches have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, 4.130, Diagnostic Code 8100 (2016).

4.  The criteria for a 60 percent rating, but no higher, for Meniere's disease have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87, Diagnostic Code 6205 (2016).

5.  The criteria for a disability rating of 60 percent for Meniere's disease from March 30, 2016 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.87, Diagnostic Code 6205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings

Disability evaluations (ratings) are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2008).  In other cases, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Initial Rating for GERD

A May 2010 rating decision granted service connection for GERD.  A non-compensable rating was assigned, effective from October 2009.  A July 2011 rating decision assigned a 10 percent rating from October 2009.  A November 2012 rating decision assigned a 30 percent rating from October 2009.

GERD is rated according to Diagnostic Code 7346.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Service treatment records dated in February 2008 reflect that the Veteran underwent an EGD and was diagnosed with GERD.  

The Veteran had a VA examination in May 2009.  The Veteran denied any nausea, vomiting, diarrhea, and indigestion.  He complained of abdominal pain and heartburn.  

In a statement received in September 2011, the Veteran described his GERD symptoms.  The Veteran reported that GERD results in considerable impairment of health.  The Veteran stated that he has had to seek emergency treatment for pyrosis.  He stated that he has experienced dysphagia and regurgitation with GERD episodes.   The Veteran stated that he had made multiple visits to the emergency room because his GERD pain is so severe that he cannot tell whether he is having a heart attack.  He stated that he had 1 to 2 episodes a week, with symptoms of substernal chest pain, heartburn, regurgitation, and dysphagia.  The Veteran stated that he takes Nexium and Pepto Bismol when these episodes occur.  

The Veteran had a VA examination in March 2016.  The Veteran reported ongoing GERD symptoms since his last VA examination.  The examiner noted that repeat EGD showed that his esophagus was a little better.  The Veteran's medications included Nexium and Pepto Bismol.  The Veteran denied bleeding.  He reported that he had not missed work.  He reported that he had gone to the emergency room for chest pain associated with GERD.  The examiner noted that the Veteran had not experienced severely impaired health since being on medications.  The signs and symptoms included persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain, and sleep disturbances caused by esophageal reflux.  The symptoms occurred 4 or more times per year.  The average duration of symptoms was less than one day.  The Veteran did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  An upper endoscopy performed in December 2014 showed a normal esophagus and grade A reflux esophagitis. 

The question that remains, however, is whether those gastrointestinal symptoms result in "considerable impairment of health," which is the remaining criterion needed to support a 30 percent rating under DC 7346.  The term "considerable impairment of health" is not defined in 38 C.F.R. § 4.114.  In this case, the evidence shows that the Veteran's symptoms have resulted in considerable impairment of health.  He reported receiving emergency treatment on multiple occasions, due to symptoms such as severe substernal pain and pyrosis.

On review, the Board finds that a rating in excess of 30 percent is not warranted for GERD.  Throughout the appeal period, the Veteran has had epigrastric distress, dysphagia, pyrosis, reflux and substernal pain.  However, the criteria for a higher rating of 60 percent are not met or approximated under DC 7346, as symptoms of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health have not been demonstrated.  Rather, the disability picture is most accurately represented by considerable impairment of health, as contemplated in the 30 percent rating.

Initial Rating for Headaches

A May 2010 rating decision granted service connection for headaches.  A non-compensable rating was assigned from October 2009.  

Headaches are rated according to Diagnostic Code 8100.  A 10 percent rating is assignable with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent rating is assignable with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assignable with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

Neither the rating criteria, nor the Court, has defined "prostrating."  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in Diagnostic Code 8100 requires that the Veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).

A service treatment record dated in November 2008 noted a longstanding history of chronic daily headaches.  The report noted that the Veteran was started on topiramate for chronic daily headache prophylaxis.  He reported that his symptoms worsened on that medication.  The Veteran complained of occasional recurrent bouts of stabbing head pains.  It was noted that he had attempted neck injections for his headaches, with no relief. 

The Veteran had a VA examination in May 2009.  The Veteran reported headaches around the bifrontal area.  The Veteran reported that the pain had not been controlled by pain medication, and Botox injection also had no effect.  The headache was nearly constant.  The nature of the pain was throbbing and heavy, but not pulsatile.  His current symptoms included moderate pain.  The examiner diagnosed chronic tension headaches.  The examiner noted that the Veteran's symptoms were chronic and intractable, and more active pain management would be needed.  

A written statement from the Veteran, dated in July 2010, detailed his statement his headache symptoms.  The Veteran reported daily headaches of an intensity of 6 to 10 on a scale of 1-10.  He reported bi-monthly occurrences of prostrating headaches requiring him to remain in bed.  

The Veteran had a VA examination in March 2016.  The Veteran reported that his headaches had changed in location and intensity since his last examination.  He reported that his medications just made him sleepy, and the headache was still there.  The pain was described as a constant "throbbing" 6/10.  The Veteran reported that it never went away.  He reported that he had not missed work due to his headaches.  The examination noted characteristic prostrating attacks of migraine headaches occurring on average once every two months.  The Veteran did not have very prostrating and prolonged attacks of migraine headaches/ non-migraine pain productive of severe economic inadaptability.  

The Board finds the criteria for a 10 percent rating, but no higher, has been met throughout the initial rating period.   The evidence during the appeal period shows that the Veteran had daily chronic headaches.  The reported frequency of prostrating headaches varied from one to two times a month.  In November 2008, chronic daily headaches were noted; however there was no indication that the headaches were prostrating.  The May 2009 VA examination noted nearly constant headaches.  No prostrating headaches were described.  In a July 2010 written statement, the Veteran reported bimonthly prostrating headaches.  The March 2016 VA examination noted prostrating migraine headaches occurring once every two months.  Based on this evidence, the Veteran has experience constant headaches during the appeal period, with prostrating attacks once every two months.  Therefore, a 10 percent rating is warranted for headaches throughout the initial rating period.  A rating in excess of 10 percent is not warranted.  The evidence as a whole does not support a finding of characteristic prostrating attacks occurring on an average of once per month over several months.  Nor does the evidence show frequent severe prostrating attacks productive of severe economic inadaptability.  

Initial Rating for Meniere's Disease 

A May 2010 rating decision granted service connection for Meniere's disease with positional vertigo, tinnitus, and hearing loss and assigned a 30 percent rating.  A 60 percent rating has been in effect from March 30, 2016.  

Meniere's disease is rated under Diagnostic Code 6205.  A 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  A note provides that Meniere's syndrome can be evaluated either under these criteria or by separately evaluating vertigo as a peripheral vestibular disorder, hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  But a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under DC 6205 is inappropriate.  Id.

An October 2008 entry in the service treatment records shows that the Veteran reported one episode of vertigo per month, with falling forward and the room spinning.  The Veteran reported that his symptoms were preceded by loud, rumbling tinnitus.  The Veteran reported that his hearing loss had been relatively stable.  It was noted that he was on a low sodium diet.

A February 2009 entry in the service treatment record noted a diagnosis of Meniere's disease.  It was noted that the Veteran had persistent symptoms despite a low sodium diet and diuretics.  

A May 2009 VA examination reflects diagnoses of left ear Meniere's disease and right ear paroxysmal positional vertigo.  The Veteran reported tinnitus.  The Veteran had normal posture and gait.  Examination of the ears showed normal canals and drums without perforations or discharge.  The examination did not address the frequency of episodes of Meniere's disease.  

A September 2011 statement from the Veteran noted that he experienced one episode of Meniere's disease per month.  He noted that he was informed that surgery was not an option for his treatment, and he dealt with his attacks as they occurred.  The Veteran noted that he had been advised to follow a low sodium diet, get rest, and limit his alcohol intake.  The Veteran indicated that he had episodes one or more times a month, with varying degrees of severity.  His disease had gotten worse since his first episode, with symptoms of stable chronic disequilibrium, hearing impairment, low rumbling, and high-pitched sounds.   

The Veteran had a VA examination in March 2016.  He reported two to three episodes of Meniere's per month, consisting of rumbling in the left ear followed by a high pitched sound in the left ear (tinnitus) and muted hearing in the left ear.  He reported that the room would spin, and he would have to learn on the wall if there was no seat available.  He did not have falls with these episodes.  The Veteran reported that the episodes were followed by fatigue.  In the past, he had been given a diuretic, which only helped transiently.   The examiner noted that the signs and symptoms of Meniere's disease included hearing impairment with attacks of vertigo and cerebellar gait, occurring 1 to 4 times a month.  The duration of the episodes was less than one hour.  The Veteran had tinnitus 1 to 4 times a month, with duration of less than one hour.  The Veteran did not have any infectious, inflammatory, or other ear conditions.  

After a review of the record, the Board finds that a 60 percent rating is warranted for Meniere's disease throughout the initial rating period.  The Veteran's September 2011 lay statement and the March 2016 VA examination show that Meniere's disease manifested with hearing impairment and tinnitus with attacks of vertigo and cerebellar gait occurring from one to four times a month.  The evidence does not show hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  Accordingly, the criteria for a 60 percent rating, but no higher, have been met. 

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).














ORDER

Entitlement to an initial rating in excess of 30 percent for GERD is denied.  

Entitlement to an initial 10 percent rating for migraine headaches, but no higher, is granted.   

Entitlement to an initial 60 percent rating for Meniere's disease, but no higher, is granted.



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


